Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 13, 2014

                                          No. 04-14-00771-CV

                      IN RE ALLSTATE TEXAS LLOYD'S and Judy Boyd

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On November 5, 2014, relators Allstate Texas Lloyd’s and Judy Boyd filed a petition for
writ of mandamus and emergency motion for temporary relief pending a ruling on the mandamus
petition. The court has considered the petition for writ of mandamus and is of the opinion that
relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus and
emergency motion for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on November 13th, 2014.


                                                                   _____________________________
                                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2014CVF000440 D1, styled Raul Valdez and Maria Valdez v. Allstate
Texas Lloyd's and Judy Boyd, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable H.
Paul Canales presiding.